Exhibit 10.5

SUPERVALU INC.

2012 STOCK PLAN

RESTRICTED STOCK AWARD TERMS AND CONDITIONS

These Restricted Stock Award Terms and Conditions (“Terms and Conditions”) apply
to the Award of Restricted Stock granted under the 2012 Stock Plan (the “Plan”),
pursuant to the Restricted Stock Award Agreement (the “Agreement”) to which this
document is attached. Capitalized terms that are used in this document, but are
not defined, shall have the meanings ascribed to them in the Plan or the
attached Agreement. See Section 21 for a list of defined terms.

1. Award of Restricted Stock. SUPERVALU INC. (the “Company”) hereby grants to
you an Award of Restricted Stock for the number of Shares set forth in the
attached Agreement. The Award is effective as of the Grant Date.

2. Rights with Respect to the Shares. With respect to the Shares, you shall be
entitled to exercise the rights of a stockholder of the Company’s Common Stock,
$0.01 par value (“the Common Stock”), including the right to vote the Shares and
the right to receive cash dividends thereon as provided in Section 9 hereof,
unless and until the Shares are forfeited pursuant to Section 5 hereof. Your
rights with respect to the Shares shall remain forfeitable at all times prior to
the date on which such rights vest, and the restrictions with respect to the
Shares lapse, in accordance with Section 3, Section 4 or Section 5 hereof.

3. Vesting. Subject to the Terms and Conditions, the Shares shall vest in full
and the restrictions on the Shares shall lapse on the date and in the amount set
forth in the attached Agreement if you remain continuously employed by the
Company or any of its Affiliates until the vesting date.

4. Change of Control.

 

  a) If, within two years after a Change of Control you experience an
involuntary termination of employment initiated by the Company for reasons other
than Cause, or a termination of employment for Good Reason, then you shall
become immediately and unconditionally vested in all the Shares and the
restrictions with respect to all the Shares shall lapse. If this Award of
Restricted Stock is replaced pursuant to subsection (c) below, the protections
and rights granted under this subsection (a) shall transfer and apply to such
replacement grant.

 

  b) If, in the event of a Change of Control, and to the extent this Award of
Restricted Stock is not assumed by a successor corporation (or affiliate
thereto) or other successor entity or person, or replaced with an award or grant
that, solely in the discretionary judgment of the Committee preserves the
existing value of this Award of Restricted Stock at the time of the Change of
Control, then you shall become immediately and unconditionally vested in all the
Shares and the restrictions with respect to all the Shares shall lapse upon the
Change of Control.

 

  c) If in the event of a Change of Control and to the extent that this Award of
Restricted Stock is assumed by any successor corporation, affiliate thereof,
person or other entity, or are replaced with awards that, solely in the
discretionary judgment of the Committee preserve the existing value of this
Award of Restricted Stock at the time of the Change of Control and provide for
vesting and settlement terms that are at least as favorable to you as the
vesting and payout terms applicable to this Award of Restricted Stock, then the
assumed Award of Restricted Stock or such substitute therefor shall remain
outstanding and be governed by its respective terms.



--------------------------------------------------------------------------------

5. Forfeiture; Early Vesting in Event of Death, Disability or Retirement. If you
cease to be an employee of the Company or any of its Affiliates prior to the
vesting of the Shares pursuant to Section 3 or Section 4 hereof for any reason
other than your death, your Disability (as defined below) or your Retirement (as
defined below), then your rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive cash dividends on such Shares, unless otherwise
determined by the Committee administering the Plan. On the date of your death,
the date on which your Disability commences or the date you terminate employment
by reason of Retirement, you or your estate shall become immediately and
unconditionally vested in all of the Shares for which vesting has not occurred
and the restrictions with respect to all such unvested Shares shall lapse;
provided, however, that the vesting upon Retirement of all unvested Shares shall
require the approval of the Committee administering the Plan. No transfer by
will or the applicable laws of descent and distribution of any Shares which vest
by reason of your death shall be effective to bind the Company unless the
Committee administering the Plan shall have been furnished with written notice
of such transfer and a copy of the will or such other evidence as the Committee
may deem necessary to establish the validity of the transfer.

For purposes of this Section 5, “Disability” is defined as eligibility for
long-term disability payments under the applicable Long-Term Disability Plan of
the Company and “Retirement” is defined as severance of employment after age 55,
with ten (10) or more years of service with the Company or an Affiliate thereof.

6. Restrictions on Transfer. Except as may otherwise be determined by the
Committee, until the Shares vest pursuant to Section 3, Section 4 or Section 5
hereof, none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered by you, and no attempt to
transfer the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the Shares.

7. Issuance and Custody of Agreement.

 

  a) The Company shall, at its option, cause the Shares to be issued in book
entry registration, in your name, or in the form of a certificate registered in
your name, which certificate shall be held by the Company. The Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is issued, the certificate shall bear an appropriate
legend referring to the restrictions applicable to the Shares.

 

  b) If any certificate is issued, you shall be required to execute and deliver
to the Company a stock power relating to the Shares as a condition to the
receipt of this Award of Restricted Stock.

 

  c) After Shares vest pursuant to Section 3, Section 4 or Section 5 hereof, and
following payment of the applicable withholding taxes pursuant to Section 8
hereof, the Company shall promptly cause such vested Shares (less any Shares
withheld to pay taxes), free of the restrictions and/or legend described in
Section 7(a) hereof, to be delivered, either by book-entry registration or in
the form of a certificate or certificates, registered in your name or in the
names of your legal representatives, beneficiaries or heirs, as the case may be.

Only whole Shares shall be issued to you pursuant to a certificate. The value of
any fractional Share shall be paid in cash at the time a certificate evidencing
such fractional Share would otherwise have been delivered to you hereunder and
shall be based on the Fair Market Value of one Share of Common Stock on that
date.

 

2



--------------------------------------------------------------------------------

8. Taxes.

 

  a) You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the Award of Restricted Stock, the
receipt of any payment of cash dividends, the vesting of the Shares and any
other matters related to the Terms and Conditions and the attached Agreement. In
order to comply with all applicable federal or state income, social security,
payroll, withholding or other tax laws or regulations, the Company may take such
action, and may require you to take such action, as it deems appropriate to
ensure that all applicable federal or state income, social security, payroll,
withholding or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.

 

  b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
federal or state income tax withholding obligations arising from the receipt of,
or the lapse of restrictions relating to, the Shares by (i) having the Company
withhold a portion of the Shares otherwise to be delivered by you upon such
vesting having a Fair Market Value equal to the amount of federal and state
income taxes required to be withheld on such vesting, or (ii) delivering to the
Company shares of Common Stock, other than the Shares issuable upon such
vesting, having a Fair Market Value equal to such taxes. You may elect to
satisfy any federal and state income tax withholding obligations arising prior
to the vesting of any Shares pursuant to Section 3, Section 4 or Section 5
hereof by delivering to the Company shares of Common Stock other than the Shares
issuable upon such vesting having a Fair Market Value equal to such taxes.

9. Distributions and Adjustments.

 

  a) If any Shares vest subsequent to any change in the number or character of
the Common Stock through any recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event that affects the Shares covered
by this Award of Restricted Stock, you shall then receive upon such vesting the
number and type of securities or other consideration which you would have
received if such Shares had vested prior to the event changing the number or
character of the outstanding Common Stock.

 

  b) Any additional shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends or other cash distributions)
distributed with respect to the Shares prior to the date the Shares vest shall
be subject to the same restrictions, terms and conditions as the Shares and
shall be promptly deposited with the Secretary or the custodian designated by
the Secretary to be held in custody in accordance with Section 7(a) hereof. Any
cash dividends or other cash distributions payable with respect to the Shares
shall be distributed to you at the same time cash dividends or other cash
distributions are distributed to stockholders of the Company generally.

10. Covenants. In consideration of benefits described elsewhere in these Terms
and Conditions and the attached Agreement, and in recognition of the fact that,
as a result of your employment with the Company or any of its Affiliates, you
have had or will have access to and gain knowledge of highly confidential or
proprietary information or trade secrets pertaining to the Company or its
Affiliates, as well as the customers, suppliers, joint ventures, licensors,
licensees, distributors or other persons and entities with whom the Company or
any of its Affiliates does business (“Confidential Information”), which the
Company or its Affiliates have expended time, resources and money to obtain or
develop and which have significant value to the Company and its Affiliates, you
agree for the benefit of the Company and its Affiliates, and as a material
condition to your receipt of benefits described elsewhere in these Terms and
Conditions and the attached Agreement, as follows:

 

3



--------------------------------------------------------------------------------

  a) Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one or more of its Affiliates. In recognition of the foregoing, you
will not at any time during employment or following termination of employment
for any reason, disclose, use or otherwise make available to any third party,
any Confidential Information relating to the Company’s or any Affiliate’s
business, products, services, customers, vendors or suppliers; trade secrets,
data, specifications, developments, inventions and research activity; marketing
and sales strategies, information and techniques; long and short term plans;
existing and prospective client, vendor, supplier and employee lists, contacts
and information; financial, personnel and information system information and
applications; and any other information concerning the business of the Company
or its Affiliates which is not disclosed to the general public or known in the
industry, except for disclosure necessary in the course of your duties or with
the express written consent of the Company. All Confidential Information,
including all copies, notes regarding and replications of such Confidential
Information will remain the sole property of the Company or its Affiliates, as
applicable, and must be returned to the Company or such Affiliates immediately
upon termination of your employment.

 

  b) Return of Property. Upon termination of employment with the Company or any
of its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software and all other property of the Company or its Affiliates and all copies
of such property in your possession. You acknowledge and agree that all such
materials are the sole property of the Company or its Affiliates and that you
will certify in writing to the Company at the time of delivery, whether upon
termination or otherwise, that you have complied with this obligation.

 

  c) Non-Solicitation of Existing or Prospective Customers, Vendors, and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 10(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of their businesses depends upon
their ability to establish and maintain close and continuing personal contacts
and working relationships with such existing and prospective customers, vendors
and suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors and suppliers. Therefore, during your employment
with the Company or any of its Affiliates and for the twelve (12) months
following termination of employment for any reason, you agree that you will not,
except on behalf of the Company or its Affiliates, or with the Company’s express
written consent, solicit, approach, contact or attempt to solicit, approach or
contact, either directly or indirectly, on your own behalf or on behalf of any
other person or entity, any existing or prospective customers, vendors or
suppliers of the Company or its Affiliates with whom you had contact or about
whom you gained Confidential Information during your employment with the Company
or its Affiliates for the purpose of obtaining business or engaging in any
commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 10(e)(i)) or cause such customer, supplier
or vendor to materially change or terminate its business or commercial
relationship with the Company or its Affiliates.

 

  d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 10(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

4



--------------------------------------------------------------------------------

  e) Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner or in any other
capacity, a business competitive with the Business of the Company. This
Section 10(e) shall not apply in the event of a Change of Control as described
in Section 4 above.

 

  i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to one percent (1%) of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to operations,
logistics, sales, marketing, finance, recruiting, sourcing, purchasing,
information technology or customer service.

 

  f) No Disparaging Statements. You agree that you will not make any disparaging
statements about the Company, its Affiliates, directors, officers, agents,
employees, products, pricing policies or services.

 

  g) Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 10 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to Company or any of its Affiliates for any breach
by you of this Section 10, you further agree that the Company or such Affiliate
shall be entitled to recover its costs and attorneys’ fees necessary to obtain
such recovery. In addition, you agree that upon your breach of any covenant in
this Section 10, this Award of Restricted Stock shall be immediately and
irrevocably forfeited.

 

  h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term or provision of these Terms and
Conditions and the attached Agreement should be held to be unenforceable,
invalid or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid or lawful
under such law or rule, or, if that is not possible, the offending term or
provision shall be struck and the remaining provisions of these Terms and
Conditions and the attached Agreement shall not be affected or impaired in any
way.

11. Arbitration. You and the Company agree that any controversy, claim or
dispute arising out of or relating to the attached Agreement or the breach of
any of these Terms and Conditions, or arising out of or relating to your
employment relationship with the Company or any of its Affiliates, or the
termination of such relationship, shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to by you and the Company, except for claims by the Company
relating to your alleged breach of any of the employee covenants set forth in
Section 10 above. This agreement to arbitrate specifically includes, but is not
limited to, discrimination claims

 

5



--------------------------------------------------------------------------------

under Title VII of the Civil Rights Act of 1964 and under state and local laws
prohibiting employment discrimination. Nothing in this Section 11 shall preclude
the Company from pursuing a court action to obtain a temporary restraining order
or a preliminary injunction relating to the alleged breach of any of the
covenants set forth in Section 10. The agreement to arbitrate shall continue in
full force and effect despite the forfeiture of this Award of Restricted Stock
or the termination of your employment relationship with the Company or any of
its Affiliates. You and the Company agree that any award rendered by the
arbitrator must be in writing and include the findings of fact and conclusions
of law upon which it is based, shall be final and binding, and that judgment
upon the final award may be entered in any court having jurisdiction thereof.
The arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to you
or the Company or any of its Affiliates had the matter been heard in court. All
expenses of arbitration, including the required travel and other expenses of the
arbitrator and any witnesses, and the costs relating to any proof produced at
the direction of the arbitrator, shall be borne equally by you and the Company
unless otherwise mutually agreed or unless the arbitrator directs otherwise in
the award. The arbitrator’s compensation shall be borne equally by you and the
Company unless otherwise mutually agreed or the law provides otherwise.

12. Severability. In the event that any portion of these Terms and Conditions
and the attached Agreement shall be held to be invalid, the same shall not
affect in any respect whatsoever the validity and enforceability of the
remainder of these Terms and Conditions and the attached Agreement.

13. Interpretations. These Terms and Conditions and the attached Agreement are
subject in all respects to the Plan. A copy of the Plan is available upon your
request. In the event that any provision of these Terms and Conditions or the
attached Agreement is inconsistent with the terms of the Plan, the terms and
provisions of the Plan shall govern. Any question of administration or
interpretation arising under these Terms and Conditions or the attached
Agreement shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.

14. No Right to Employment. Nothing in these Terms and Conditions, the attached
Agreement or the Plan shall be construed as giving you the right to be retained
as an employee of the Company. In addition, the Company may at any time dismiss
you from employment, free from any liability or any claim under these Terms and
Conditions and the attached Agreement, unless otherwise expressly provided in
these Terms and Conditions and the attached Agreement.

15. No Rights of Stockholders. You shall have none of the rights and privileges
of a stockholder of the Company with respect to the Shares until such Shares
have vested pursuant to Section 3, Section 4 or Section 5 hereof, except the
right to receive all cash dividends and the right to vote.

16. Compensation. Any compensation realized from the receipt or payment of (or
the lapse of restrictions relating to) this Award of Restricted Stock shall
constitute a special long-term incentive payment to you and whether or not it is
taken into account as compensation in determining the amount of any benefit
under any retirement or other employee benefit plan of the Company or any of its
Affiliates will be determined solely under the terms of those benefit plans.

17. Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

18. Headings. Headings are given to the sections and subsections of these Terms
and Conditions and the attached Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of these Terms and Conditions and the
attached Agreement or any provision hereof.

 

6



--------------------------------------------------------------------------------

19. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of these Terms and Conditions and the attached Agreement.

20. Notice. For purpose of these Terms and Conditions and the attached
Agreement, notices and all other communications provided for in the Agreement,
these Terms and Conditions or contemplated by either shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:

P.O. Box 990

Minneapolis, MN 55440

Attention: Corporate Secretary

and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

 

  a) Notice of Termination by Company. Any purported termination of employment
of you by the Company (whether for Cause or without Cause) shall be communicated
by a Notice of Termination to you. No purported termination of employment of you
by the Company shall be effective without a Notice of Termination having been
given.

 

  b) Good Reason Notice by You. Any purported termination of employment by you
for Good Reason shall be communicated by a Notice of Termination to the Company.
Your termination of employment will not be for Good Reason unless (i) you give
the Company written notice of the event or circumstance which you claim is the
basis for Good Reason within six (6) months of such event or circumstance first
occurring and (ii) the Company is given thirty (30) days from its receipt of
such notice within which to cure or resolve the event or circumstance so
noticed. If the circumstance is cured or resolved within said thirty (30) days,
your termination of employment will not be for Good Reason.

21. Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in these Terms and Conditions
and the attached Agreement with initial capital letters unless, in the context,
it would be unreasonable to do so.

 

  a) Cause shall mean:

 

  i) your continued failure to perform your duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to you by the
Board or an officer of the Company which specifically identifies the manner in
which the Board or the officer believes that you have not substantially
performed your duties;

 

  ii) the conviction of, or plea of guilty or nolo contendere to, a felony or
the willful engaging by you in conduct which is materially and demonstrably
injurious to the Company;

 

  iii) your commission of a material act or material acts of personal dishonesty
intended to result in your substantial personal enrichment at the expense of the
Company; or

 

  iv) your material violation of Company policies relating to Code of Business
Conduct, Equal Employment Opportunities and Harassment or Workplace Violence;

provided, however, that in no event shall Cause exist by virtue of any action
taken by you (A) in compliance with express written directions of the Board, the
Company’s Chief Executive Officer or the officer to whom you report, or (B) in
reliance upon the express written consent of the Company’s counsel.

 

7



--------------------------------------------------------------------------------

In each case above, for a termination of employment to be for Cause, you must be
provided with a Notice of Termination (as described in Section 20(a)) within six
(6) months after the Company has actual knowledge of the act or omission
constituting Cause. Whether a termination of employment is for Cause as provided
above will be determined by the Company in its sole discretion based on all the
facts and circumstances.

 

  b) Change of Control shall be deemed to have occurred upon any of the
following events:

 

  i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (A) the then outstanding shares of Common Stock or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company or (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;

 

  ii) the consummation of any merger or other business combination of the
Company, sale or lease of all or substantially all of the Company’s assets or
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which the stockholders of the Company and any
trustee or fiduciary of any Company employee benefit plan immediately prior to
the Transaction own at least sixty percent (60%) of the voting power, directly
or indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser or lessee of the Company’s assets or
(C) both the surviving corporation and the purchaser or lessee in the event of
any combination of Transactions; or

 

  iii) within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change of
Control or engage in a proxy or other control contest).

 

  c) Change of Control Date shall mean the date on which a Change of Control
occurs.

 

  d) Good Reason shall mean any one or more of the following events occurring
during the two-year period following the Change of Control Date:

 

  i) your annual base salary is reduced below the higher of (A) the amount in
effect on the Change of Control Date, or (B) the highest amount in effect at any
time thereafter;

 

  ii) your Target Bonus is reduced below the higher of (A) your fiscal 2012
target annual bonus percentage or (B) the highest target annual bonus percentage
that is established for you after fiscal 2012 and before the Change of Control
Date;

 

8



--------------------------------------------------------------------------------

  iii) your duties and responsibilities or the program of incentive compensation
(including without limitation long term incentive plans and equity incentive
programs), vacation, fringe benefits, perquisites, retirement and general
insurance benefits offered to you are materially and adversely diminished in
comparison to the duties and responsibilities or the program of such benefits
enjoyed by you on the Change of Control Date;

 

  iv) you are required to be based at a location more than forty-five (45) miles
from the location where you were based and performed services on the Change of
Control Date or your business travel obligations are significantly increased
over those in effect immediately prior to the Change of Control Date;

provided, however, that any diminution of duties or responsibilities that occurs
solely as a result of the fact that the Company ceases to be a public company
shall not, in and of itself, constitute Good Reason.

For purposes of subsection (ii) of this definition, the stock option that was
granted to you by the Company in July 2012 shall not be deemed under any
circumstances to constitute a reduction below your fiscal 2012 target annual
bonus percentage.

 

  e) Notice of Termination shall mean a written notice which shall indicate the
specific provision in these Terms and Conditions relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
your termination of employment under the provisions so indicated.

 

  f) Target Bonus shall mean the target annual bonus percentage established
under the annual bonus plan for you for the year in which the termination of
employment occurs.

Original Approval:

 

9